 

Exhibit 10.20

 

***Text Omitted and Filed Separately with the Securities and Exchange
Commission.

Confidential Treatment Requested Under 17 C.F.R. Sections 200.80(b)(4) and
240.24b-2



  1. CONTRACT ID CODE PAGE OF PAGES
AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT   1      2



2.  AMENDMENT/MODIFICATION NO. 3.  EFFECTIVE DATE
4.  REQUISITION/PURCHASE REQ. NO 5.  PROJECT NO. (if applicable) 0015 See Block
16C N/A  





6.  ISSUED BY CODE ASPR-BARDA

7. ADMINISTERED BY (If other than Item 6)



CODE ASPR-BARDA02

 

ASPR-BARDA

200 Independence Ave., S.W.

Room 640-G

Washington DC 20201

 

 ASPR-BARDA

 330 Independence Ave, SW, Rm G640

 Washington DC 20201



8.  NAME AND ADDRESS OF CONTRACTOR (No., Street,Ccounty, State and Zip Code) x
9A.  AMENDMENT OF SOLICITATION NO.  



CHIMERIX, INC. 1377270

CHIMERIX, INC.      2505 MERIDIAN P

2505 MERIDIAN PKWY STE 340

DURHAM NC 277135246

      9B.  DATED (SEE ITEM 11)         x

10A. MODIFICATION OF CONTRACT/ORDER NO.

HHSO100201100013C

        10B. DATED (SEE ITEM 11) 02/16/2011   CODE:      1377270 FACILITY CODE:
   





11.  THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS



£ The above numbered, solicitation is amended as set forth in item 14. The hour
and date specified for receipt of Offers £ is extended £ is not extended.

Offers must acknowledge receipt of this amendment prior to the hour and date
specified in the solicitation or as amended by one of the following methods:

(a) By completing Items 8 and 15, and returning               copies of the
amendment; (b) By acknowledging receipt of this amendment on each copy of the
offer submitted; or (c) By separate letter or telegram which includes a
reference to the solicitation and amendment numbers, FAILURE OF YOUR
ACKNOWLEDGEMENT TO BE RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS
PRIOR TO THE HOUR AND DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If
by virtue of this amendment you desire to change an offer already submitted,
such change may be made by telegram or letter, provided each telegram or letter
makes reference to the solicitation and this amendment, and is received prior to
the opening hour and date specified.





12. ACCOUNTING AND APPROPRIATION DATA (If Required)

N/A.



13.  THIS ITEM APPLIES ONLY TO MODIFICATIONS OF CONTRACTS/ORDERS,
IT MODIFIES THE CONTRACT/ORDER NO., AS DESCRIBED IN ITEM 14 £ A. THIS CHANGE
ORDER IS ISSUED PURSUANT TO:  (Specify Authority)  THE CHANGES SET FORTH IN ITEM
14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A.   £ B. THE ABOVE NUMBERED
CONTRACT/ORDER IS MODIFIED TO REFLECT THE ADMINISTRATIVE CHANGES (such as
changes in paying office, appropriation date, etc.) SET FORTH IN ITEM 14,
PURSUANT TO THE AUTHORITY OF FAR 43,103 (b).     £ C. THIS SUPPLEMENTAL
AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY OF:     x

D. OTHER (Specify type of modification and authority)

 Bilateral: Mutual Agreement of the Parties.

 



E.  IMPORTANT: Contractor     ¨  is NOT    x  is required to sign this document
and return        1       copies to the issuing office.



14.  DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by UCF section headings,
including solicitation/contract subject matter where feasible.



Tax ID Number:      33-0903395

DUNS Number:       121785997

A.          The purpose of this modification is to incorporate the following
change into the contract:

 

1.          Under Article B.4. PROVISIONS APPLICABLE TO DIRECT COSTS, b. Travel
Costs, 1. Travel,

a.          is deleted and replaced with the following:

 

a.          Total expenditures for all domestic and foreign travel
(transportation, lodging,
subsistence, and incidental expenses) incurred in direct preformance of this
contract shall not exceed $[…***…] during the base segment /CLIN 0001 and
$[…***…] during Option Period Continued …



  Except as provided herein, all terms and conditions of the document referenced
in Item 9A or 10A, as heretofore changed, remains unchanged and in full force
and effect.



15A.  NAME AND TITLE OF SIGNER 16A.  NAME AND TITLE OF CONTRACTING OFFICER

Michael Rogers Chief Development Officer

ETHAN J. MUELLER 15B.  CONTRACTOR/OFFEROR 15C.  DATE SIGNED 16B.  UNITED STATES
OF AMERICA 16C.  DATE SIGNED

   /s/ Michael Rogers

    (Signature of person authorized to sign)

8/28/13

/s/Ethan J. Mueller                  

(Signature of Contracting Officer)

8/28/13

 



NSN 7540-01-152-8070   STANDARD FORM 30 (REV. 10-83) Previous Edition Unusable  
Prescribed by GSA FAR (48 CFR) 53.243

***Confidential Treatment Requested

 

 

 

 



CONTINUATION SHEET

REFERENCE NO. OF DOCUMENT BEING CONTINUED

HHSO100201100013C/0015

PAGE   OF   2       2







NAME OF OFFEROR OR CONTRACTOR

CHIMERIX, INC. 1377270



ITEM NO.

(A)

SUPPLIER/SERVICES

(B)

QUANTITY

(C)

UNIT

(D)

UNIT PRICE

(E)

AMOUNT

(F)

 

1/CLIN 0002 without the prior written approval of the Contracting Officer.




B. This is a bilateral, no cost modification. The scope, period of performance
and the total contract amount remain unchanged and all other terms and
conditions of the contract remain unchanged. 



Period of Performance: 02/16/2011 to 05/31/2014 

 

 

 

 

 

                                                                               
                                                                               
                                                                               
                                                                               
                                               







NSN 7540-01-152-8067 OPTIONAL FORM 336 (4-86)  

Sponsored by GSA 

  FAR (48 CFR) 53.110

 



 



